                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


BILLY LLOYD,

                          Plaintiff,

v.                                            CIVIL ACTION NO. 2:18-cv-01429

MOUNT OLIVE CORRECTIONAL
COMPLEX STAFF,

                          Defendant.



                                       ORDER

      This action was referred to United States Magistrate Judge Dwane L. Tinsley

for submission of proposed findings of fact and recommendations for disposition

pursuant to 28 U.S.C. § 636. On June 11, 2019, Magistrate Judge Tinsley submitted

his Proposed Findings & Recommendations [ECF No. 7] (“PF&R”) and recommended

that the court dismiss this matter for failure to prosecute. Neither party timely filed

objections to the PF&R nor sought an extension of time.

      A district court “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”

28 U.S.C. § 636(b)(1)(C). This court is not, however, required to review, under a de

novo or any other standard, the factual or legal conclusions of the magistrate judge

as to those portions of the findings or recommendation to which no objections are

addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).
      Because the parties have not filed objections in this case, the court adopts and

incorporates herein the PF&R and orders judgment consistent therewith. The court

DISMISSES without prejudice this matter from the docket.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                       ENTER:       July 12, 2019
